 In theMatterof SouTHERN STEAMSHIPCOMPANYandNATIONALMARITIME UNION OF AMERICA,AFFILIATED WITH THE C. I.O.Case No. C-1204-Decided April 22, 1940Water Transportation Industry-Unit Appropriate for Collectroe Bargaining:unlicensed personnel employed in the deck, engine, and stewards' departments,exceptwireless and radio operators, chief electricians on electrically drivenships, and junior engineers who hold licenses, on the vessels operated out ofAtlantic and Gulf ports by therespondent-Representatives:proof of choice:election; prior certification of unionby Board-Collectrte Bargaining:employer'sduty to bargain after certification ; refusal to meet and bargain collectively withunion certified by the Board ; certification not rendered invalid by denyingrespondent the privilege of having an observer present at elections to determinecollective bargaining representatives-EmployeeStatus:not ended merely bytermination ofvoyage-Strike:precipitated and prolonged because of refusal tobargain-Discrimination:charges of sustained: (1) mere presence of strikers onship, in absence of interference with its control by respondent's officers did notconstitute trespass: (2) shipping articles individual contracts of employ-ment and cannot be lawfully construed under the Act as contracts not to strike;(3)where respondent's unfair labor practices precipitated the strike, the factthat strike constituted a breach of individual contract of employment not avalid defenseReinstatement Ordered:discharged employees and employeeswho struck in protest against discriminatory discharges: displacement of em-ployees hired to replace strikers-BackPay:awarded to discharged employeesincluding reasonable value of board and maintenanceMr. Joseph F. Castiello,for the Board.A dams, Childs, McKaig cC Lukens,byMr. Randolph W. Childs,andMr. Edgar McKaig,of Philadelphia, Pa.,Mr. Joseph W. Henderson,of Philadelphia, Pa., andRoyston rfi Rayzor,byMr. John Brown,ofHouston, Tex., for the respondent.Mr.William L. Standard,byMr. Max Lustig,of New York City,andMandell & Combs, by Mr. Arthur J. Mandell,of Houston, Tex:,for the Union.Mr. Ray Johnson,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by National MaritimeUnion of America, affiliated with the C. I. 0., herein called the Union,23 N. L. R. B., No. 2.26 SOUTHERNSTEAMSHIP COMPANY27the National Labor Relations Board, herein called the Board, by theRegional Director for the Fourth Region(Philadelphia,Pennsyl-vania),'issued its complaint on November 23, 1938, against SouthernSteamship Company, Philadelphia,Pennsylvania,herein called therespondent,alleging that the respondent had engaged in and was en-gaging in unfair labor practices affecting commerce, within the mean-ing of Section 8(1), (3), and(5) and Section 2 (6) and(7) of theNational Labor Relations Act, 49 Stat.449, herein called the Act.In respect to the unfair labor practices,the complaint alleged insubstance(1) that the unlicensed personnel employed in the deck, en-gine, and stewards'departments,except wireless and radio operators,chief electricians on electrically driven ships,and junior engineers whohold licenses, on vessels operated out of Atlantic and Gulf ports bythe respondent,constitute a unit appropriate for the purposes of collec-tive bargaining; (2) that on January 26,1938, the Board certifiedthe Union as the exclusive bargaining representative of all the em-ployees-in such unit;(3) that in the months of January,February,March, April,and August,1938, and at all times thereafter, therespondent refused tobargain withthe Union as the exclusive bar-gaining representative of employees in the appropriate unit;(4) thaton July18, 1938, as a result of the respondent's unfair labor practices,a strike occurred on the respondent's ship,City of Fort Worth,whileit was moored to the dock at Houston,Texas;(5) that on July 25, 1938,the respondent terminated the employment of and refused to reinstateJoseph G. Warren,JohnPfuhl,Jr.,Elmer J. Ferguson,Edward W.Smith, andJohn J. Traceybecause they participated in said strike,joined the Union,and engaged in other concerted activities with em-ployees ofthe respondent for the purposes of collective bargainingand othermutual aidand protection; (6) that on July 25, 1938, as aresult ofsaid discharges,a strike occurred on the respondent's ship,City of FortWorth,while it was moored to the dock at Philadelphia,Pennsylvania;and (7)that by theforegoing and by other acts therespondent interferedwith,restrained,and coerced its employees inthe exercise of the rights guaranteed in Section7 of the Act.On November 23, 1938, copies of the complaint and an accompany-ing noticeof hearingthereon were duly served upon the respondentand the Union. On November 30, 1938, the respondentfiled with theRegional Director a motion to extend the date of the hearing.On thesame day the Regional Director denied the motion.On December 1,1938, the respondent filed ananswer to the complaintin which it ad-mitted theallegationsconcerning the nature and scope of its business,the appropriateness of the above-described unit, and the certificationof the Unionby theBoard, but denied that it had engaged in any un-fair labor practices.In its answer the respondent alleged,inter alia, 28DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the Board's certification of the Union was invalid, that it had notrefused to bargain collectively with the Union prior to August 1938,that because of the acts of certain union members in participating ina sit-down strike on July 18, 1938, it was not thereafter required torecognize the Union as the exclusive bargaining representative of theemployees, and that the employees named in the complaint were notdischarged but were refused reemployment because they had wilfullydisobeyed lawful commands and engaged in a sit-down strike in viola-tion of their shipping articles.Pursuant to notice, a hearing was held on December 5, 6, 14, 21, 22,and 23, 1938, at Philadelphia, Pennsylvania, and on January 9, 1939,at Houston, Texas, before William Seagle, the Trial Examiner dulydesignated by the Board. The Board, the respondent, and the Unionwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all par-ties.At the close of the entire case, counsel for the Board moved toamend the complaint to conform to the proof.The motion wasgranted.On January 25, 1939, pursuant to permission granted at thehearing, the respondent filed with the Trial Examiner : (1) a motionto dismiss the complaint; (2) a motion to strike out certain testimony;and (3) an objection to the motion that the complaint be conformedto the proof and an exception to the ruling of the Trial Examinerthereon.In his Intermediate Report the Trial Examiner denied bothmotions and overruled the objection.During the course of the hearingthe Trial Examiner made several rulings on other motions and onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On February 25, 1939, the Trial Examiner filed an IntermediateReport, copies of which were duly served upon all parties, finding thatthe respondent had engaged in and was engaging in unfair labor prac-tices, within the meaning of Section 8 (1), (3), and (5) and"Section 2(6) and (7) of the Act.He recommended that the respondent ceaseand desist from its unfair labor practices, upon application offer rein-statement to six employees who went on strike on July 25, 1939, offerreinstatement with back pay to four of the five employees who hefound had been discriminatorily discharged, and offer back pay to thefifth employee.Thereafter the respondent filed exceptions to theIntermediate Report and a brief.Pursuant to notice duly servedupon all parties, a hearing for the purposes of oral argument washeld before the Board in Washington, D. C., on November 2, 1939.The respondent and the Union were represented by counsel and par-ticipated in the argument. SOUTHERN STEAMSHIPCOMPANY29The Board has considered the exceptions to the Intermediate Reportand, except in so far as they are consistent with the findings of fact,conclusions of law, and order set forth below, finds no merit in them.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESI'IINDENTThe respondent, Southern Steamship Company, is a Delaware cor-poration having its principal office in Philadelphia, Pennsylvania.It owns and operates seven vessels having an aggregate gross tonnageof 18,382 and carrying freight between the ports of Philadelphia,Pennsylvania, and Houston, Texas. South-bound cargo carried by theships is obtained from all of the States on the Eastern Seaboard andfrom the State of Ohio. North-bound cargo is obtained from Arizona,Colorado, Louisiana, New Mexico, Oklahoma, and Texas.During1937 the respondent's vessels carried 341,581 tolls of freight repre-senting revenue amounting to $1,991,351.81.We find that the respondent is engaged in trade, traffic, transporta-tion, and commerce among the several States and that the crews em-ployed on its ships are directly engaged in such trade, traffic, trans-portation, and commerce.H. THE ORGANIZATION INVOLVEDNationalMaritimeUnion of America is a labor organization affili-ated with the Committee for Industrial Organization.' It admits toitsmembership the unlicensed personnel employed in the deck, engine,and stewards' departments; except wireless and radio operators, chiefelectricians on electrically driven ships, and junior engineers who holdlicenses, onvessels operated out of the Atlantic and Gulf ports by therespondent.HI. THE UNFAIR LABOR PRACTICESA. The refusal to bargainThe complaint alleges that on or about January 26, 1938, and at alltimes thereafter, the respondent refused to bargain collectively withthe Union as the exclusive representative of the employees in an ap-propriate unit although the Board had certified the Union as suchrepresentative.The respondent denies that the Union requested therespondent to bargain collectively prior to August 18, 1938, and allegesthat "on and after August 23, 1938, it maintained its position" thatpending a judicial determination of the validity of the election and1Now the Congress of Industrial Organizations 30DECISIONSOF NATIONALLABOR RELATIONS BOARDof said certification" it was not required to recognize the Union, andthat by reason of the uiilawful acts of the employees in conducting asit-down strike and refusing to obey orders, it was not thereafter re-quired to recognize the Union as the exclusive representative of theemployees in the appropriate unit.On July 16, 1937, the Board issued a Decision and Direction ofElection 2 in which it found,inter alia,that the unlicensed personnelemployed in the deck, engine, and stewards' departments, except wire-less and radio operators, chief electricians on electrically driven ships,and junior engineers who hold licenses, on the vessels operated outof Atlantic and Gulf ports by the respondent, constitute an appro-priate bargaining unit.The complaint herein alleges that this unit isappropriate and the respondent admits the allegation.We find thatthe unlicensed personnel employed in the deck, engine, and stewards'departments, except wireless and radio operators, chief electricianson electrically driven ships, and junior engineers who hold licenses, onthe vessels operated out of Atlantic and Gulf ports by the respondent,constitute a unit appropriate for the purposes of collective bargainingand that said unit insures to employees of the respondent the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuates the policies of the Act.On January 26, 1938, following an election conducted pursuant tothe Direction of Elections, the Board certified the Union as the ex-clusive bargaining representative of all the employees in the appro-priate unit and dismissed a petition filed by the respondent to vacatethe election on the ground that no representative of the respondentwas permitted to observe the balloting on one of its vessels.3Therespondent now contends that the certification was invalid since theBoard's ruling on its petition was incorrect.The respondent stipu-lated that the validity of the certification depended, for the purposesof the present proceeding, upon the correctness of the Board's rulingthat in the absence of consent by the labor organizations involved, therespondent was not entitled to have an observer at the polls. Indiscussing the petition of the respondent we said :The Board has consistently held that in the absence of consentby the labor organizations involved, company representativesshould not be permitted to be present at elections to determine col-lective bargaining representatives.The choice of representativesby employees should be made free from any interference orcoercion by employers.The presence of an employer's repre-sentative at an election may prevent such a free choice, although2Matter of American France Line et al.(Southern Steamship Company)andInterna-tional Seamen's Union of America,3 N L R B. 64.8Matter of American France Line et al (Southern Steamship Company)-and-Interna-tional Seamen'sUnion of America, 4NL. R. B 1140. SOUTHERN'STEAMSHIP COMPANY31no interferenceor coercion is intended by the employer.TheBoard has adopted means of conducting these elections wherebythe interests of all parties, including the employer's, are adequatelyprotected.Employers may not, as a matter of right, exercise any prerogative inthe Board's administration of Section 9 of the Act.3aWe are of theopinion that the respondent was in no manner prejudiced by ourrefusalto permit it to participate in the cpnduct of the balloting andwe affirm our ruling cited above.We find that on January 26, 1938, and at all times thereafter, theUnion was the duly designated representative of a majority of theemployees in the appropriate unit, and pursuant to Section 9 (a)of the Act, was on January 26, 1938, and at all times thereafter hasbeen, the exclusive representative of all the employees in such a unitfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.4Shortly after the certification of January 26, 1938, E. J. Cunning-ham, a union representative, requested L A. Schreider, Jr., the re-spondent's representative atHouston, to arrange for a collectivebargaining conference and to issue passes to the union shore delegates,without which they could not board the respondent's ships. Schreiderreplied that he did not have the authority to grant the requests, butthat he would transmit them to the home office in Philadelphia.Schreider also promised to communicate the respondent'sanswer toCunningham.Neither the Union nor Cunningham thereafter re-ceived a communication from Schreider.In late January or early February 1938, after the Board had certi-fied the Union, Paul Palazzi, the Union's business agent at Philadel-phia, telephoned Charles F. Sherry, marine superintendent of therespondent, and requested a collective bargaining conference. Sherryreplied that the matter was in the hands of the respondent's attorney.About the middle of February 1938, Palazzi wrote Sherry but received84 Under our present electionprocedure,we now permit theemployerto designatenon-supervisory employees as observersat the pollingplaces during an election for thepurpose ofchallengingineligiblevoters and verifying the tally.4The respondent does notclaim that the Union at any time lost its statusas bargainingrepresentative of a majorityof the employees in the appropriate unitCf.N. Lit.B. vHighland Park ManufacturingCompany,110 F (2d) 632 (C C. A 4)enf'gMatter ofHighlandParkManufacturingCompanyandTextileWorkersOrganizing Committee,12N L R. B.1238;N. L R B. v. ,Remington Rand, Inc(Central Executive Council ofRemington Rand Employees'Ass'ns,intervenes),94 F (2d) 862 (C. C. A. 2),enf'g asmodified,Matter of Remington Rand, IncandRemingtonRand JointProtectiveBoard ofthe DistrictCouncil OfficeEquipmentWorkers, 2 NL.R B 626; NL.R. Bv.Biles-Coleman Lumber Company,96 F (2d) 197 (C C A.9) enf'gMatter of Biles-ColemanLumber CompanyandPuget Sound District Council of Lumber and Sawmill Workers,4 N. L. It. B.679;N. L it. B v. Louisville Refining Company,102 F. (2d) 678 (C. C. A.6) enf'g as mod.,Matter of Louisville Refining CompanyandInternationalAssociation,Oil Field, Gas Well and Refinery Workers of America, 4 N.L. It. B. 844. 32DECISIONS-OF NATIONAL LABOR RELATIONS BOARDno reply.During the next month,Palazzi madetwo attempts toreach Sherry by telephone, but was told each time that Sherry wasout.On the last occasionPalazzileft his telephonenumber andrequested that Sherry call him.Sherry however did not respond tothis request.5Palazzi then attempted to interview Sherry at the re-spondent's docks in Philadelphia.A watchman askedPalazzi toidentify himself, and when Palazzi revealed his identity and the na-ture of his business with Sherry, the watchman refused to grant himpermission to enter Sherry's office.On August 18, 1938, Palazzi sent Sherry a registered letter request-ing a collective bargaining conference.On August 23, 1938, Sherrywrote Palazzi that until the validity of the Board's certification wassettled by the Board and the courts the question of a collective bar-gaining agreement was premature.On cross-examination, Sherryadmitted that the respondent had taken this position from the timeof the certification.The respondent admits that it refused to bargainwith the Union after August 18, 1938. It is plain from the evidence;however, that the respondent had refused to bargain with the Unionat all times subsequent to January 1938."We find that on or about January 26, 1938, and atall times there-after, the respondent refused to bargain collectively with the Unionas the exclusive representative of the employees in the above-de-scribed unit and that the respondent has thereby interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.B. The strikeOn July 17, 1938, 13 unlicensed seamen 7 of theCity of Fort Worth,who were members of the Union, met at the union hall inHouston,Texas, and decided to go on strike the following morningin orderto compel the respondent to recognize the Unionand to issue passesto the shore delegates.At 8 a. m. on July 18, while thevessel wasmoored to the dock the same men carried the strike into effect whenJohn J. Tracey, an oiler, failed to turn the steam "on deck" for the5The findings above with respect to the Union's efforts to initiate collective bargainingconferences with the respondent are based upon the uncontradicted testimony of Palazzi.During the hearing counsel for the respondent stated that Sherry would be called uponto testify that Palazzi's letter to hun of February 1938 was never receivedProposedtestimony was not elicited,although Sherry was called as a witness for the respondent.6The respondent contends that by reason of the unlawful conduct of the strikers onJuly 18, 1938, any obligation on its part to bargain collectively with the Union there-after was removed.We find below, however, that the conduct of the strikers was notunlawful.Even assuming theretore that such conduct would relieve the respondentof its obligation under the Act, its contention is without merit.7 Joseph Crassavaz,William Reeves, John Pfuhl,Jr.,Joseph G. Warren, Henry ALathan, William Godfrey Burns,John J. Tracey, Edward B. Hughes,Alexander A Braun,Elmer J. Ferguson,Gordon Neeley, Charles C.Holt, and Edward W. Smith. SOUTHERN STEAMSHIP COMPANY33purpose of loading the cargo.However, sufficient steam was main-tained to operate the fire alarms, the ice machine,the sanitary pumps,and the line.When Norry Pool,"the first assistant engineer, discovered thatthere was not sufficient steam to load the cargo,he asked Tracey whyhe had not turned on the steam. Tracey replied that the crew wasstriking for recognitionof theUnionand pastes for the shore dele-gates andthat he didnot intend to turn on the steam. Pool thenstated that he would put the steam on deck himself.Tracey an-swered, "Well,if you do, I will have to take the fireman out of thefireroom."Pool then turned the steam on, and Tracey thereuponcalled out Alexander A. Braun, the fireman, who "threw the pumps."..Braun, whose watch was ended at that time,went off duty andwas replaced by Elmer J. Ferguson.Joseph A. Norton, the chiefengineer,came to the fireroom and attempted unsuccessfully to per-suade Ferguson and Tracey to perform their duties.After Fergu-son refused to tend the fires, Laurence A. Robinson, the second assist-ant engineer tended the fires himself and ordered Ferguson out ofthe fireroom.Tracey and Ferguson thereupon joined the other strik-ers who were sitting on the poop deck,the general meeting place ofthe employees when not on duty.There were 19 unlicensed seamen in the crew, and the officers ofthe ship, with the assistance of those who did not participate in thestrike, proceeded with the loading of the cargo.The strikers madeno effort to interfere with the firing of the boilers or with the load-ing but during the entire period'of the strike sat on the poop deck.About 10: 30 a. in., CaptainAnthonyG. Rudan appealed to the mento return to work and upon their refusal told them that they wereviolating their shipping articles under which they had agreed tomake a round trip from Philadelphia to Houston and return.JosephG.Warren, the spokesman of the strikers,replied that they werestriking for recognition of the Union and passes for the shore dele-gates and were justified in doing so since the Union had won anelection conducted by the Board.Rudan then ordered the strikerscollectively and individually to resume their stations,but the strikersrefused to comply.Later in the morning Rudan brought aboard adeputy United States Shipping Commissioner who read the follow-ing excerpt from the shipping laws to the strikers :... the said crew agrees to conduct themselves in an orderly,faithful,honest, and sober manner,and to be at all times diligentin their respective duties, and to be obedient to the lawful com-mands of the said master . . . .9"Designated in the record as both "Pool" and "Paul "This excerpt was included in the shipping articles signed by the clew, which aieconsidered in detail below 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt should be noted that at no time were the striking employees orderedto leave the ship. Indeed, without objection from the captain theywere served their midday meal by one of their own members, Smith,a messboy.On the afternoon of the same day, J. N. Rayzor, the respondent'sattorney in Houston, called Sherry at Philadelphia and advised himthat if the respondent would agree to issue passes to the shore dele-gates, he thought that the Union would release the ship.SherryinstructedRayzor that he did not know whether the respondentwould issue such passes and that no agreement with the Union wasto be made.After the conversation with Sherry, Rayzor attemptedto reach the president of the respondent, by telephone but was notsuccessful.A few minutes later, however, Rayzor called A. J. Man-dell, the union attorney in Houston, and without mentioning hisprior conversation with Sherry, promised, if the Union would releasethe ship, to meet with Mandell during the following week in an effortto negotiate an agreement.He also agreed to recommend to therespondent that passes be issued to the shore delegates.Rayzor, testi-fied that he did not apprise Mandell of Sherry's instructions becauselie intended to make a personal appeal to the president of therespondent.Relying upon Rayzor's promise, Mandell advised theunion leaders to terminate the strike.The strike was accordinglyterminated about 7 p. in. and the ship sailed at about 9 p. in. the sameday with the crew intact.The officers on board admitted that thestrike did not delay the sailing and that the vessel was in no dangerduring the period of strike.We find that the strike was precipitated and prolonged primarilyby reason of the respondent's unlawful refusal to bargain collectivelywith the Union.'oC. The dischargesDuring the return voyage to Philadelphia, it is conceded that themembers of the crew conducted themselves in a competentmanner.Captain Rudan testified that he had no complaints to make. SecondAssistant Engineer Robinson testified that the strikers"were a goodcrew on the return voyage, just as they always were a good crew."He further testified that he spoke to three of the strikers who wereon his watch during the return voyage (Ferguson,Braun, andHughes), and said to them, "Well, boys, let's forget all about whathappened; let's string along just as though nothing had happened."10 SeeN. L. R. B. v. Remington Rand, Inc. (Central Executive Council ofRemingtonRand Employees'Assn's,Intervener),94 F. (2d) 862 (C.C.A. 2) enf'g as mod.,MatterofRemington Rand,IncandRemington Rand Joint Protective Board ofthe DistrictCouncil Office EquipmentWorkers,2N. L R B 626;Black Diamond S S. CorporationvN. L It. B.,94 F.(2d) 875(C C A 2)enf'gMatter of Black Diamond Steamship,CorporationandMarine Engineers'BeneficialAssociation,Local No34,3 N. L R B. 84. SOUTHERN STEAMSHIP COMPANY35He concluded, "they went home just as though nothing had hap-pened."FirstMate Holland testified that he felt that he had asafe crew when he sailed from Houston on July 18.11Nevertheless, during the return voyage, the captain, at the recom-mendation of the ship's officers, decided not to re-ship Joseph G.Warren, John Pfuhl, Jr., John J. Tracey, Elmer J. Ferguson, andEdward W. Smith, five of the crew who had participated in the strike.The union members apparently anticipated the possibility that theymight be discharged when the ship reached Philadelphia and whileat sea, they met and decided to go on strike if any one of theirnumber was discharged.After theCity of Fort Worth haddocked at Philadelphia on July25, and Warren, Tracey, Pfuhl, Smith, and Ferguson had signed offthe shipping articles, the respondent informed them that they wouldnot be engaged for the next voyage.Because of Ferguson's partici-pation in the strike the respondent refused to pay him a bonus of $25to which he was entitled for having worked a full year for the re-spondent.All of the strikers who had not been discharged, with butone exception, struck in protest against the respondent's refusal tore-ship the above-named men.12At his own request, Joseph Cras-savaz, one of the strikers, was later reinstated.The record does notshow that any of the other strikers have ever requested reinstatement;at the time of the hearing this strike was still in progress.We have found that the strike of July 25 was caused by the dis-charge of Warren, Tracey, Pfuhl, Smith, and Ferguson.We findbelow that the respondent by discharging the five named employeesengaged in an unfair labor practice.We find therefore that thestrike of July, 25, 1938, was caused and prolonged by the respondent'sunfair labor practices.The respondent contends (1) that the employment of the personsnamed in the complaint terminated when they signed off the shippingarticles on July 25, 1938, and that consequently they were not dis-charged; (2) that their participation in the sit-down strike justifiedthe respondent's refusal to re-ship these men; (3) that their violationof the terms of the shipping articles justified the respondent in refus-ing to re-ship them; and (4) that the persons refused re-shipmentwere thus refused for good and sufficient cause unrelated to theirunion membership and activity."The only complaint that appears,on the record was made by Holland who testifiedthat Smith, a messboy, would say "Good morning kind of half-hearted like."12 This employee was Alexander A. Braun 36DECISIONSOF NATIONAL LABOR RELATIONS BOARD1.The shippingarticlesPursuant to statute seamen are required to sign shippingarticlesat the beginning of each voyage and to sign off the articles at theconclusionof each voyage.13This requirement, however, does notpreclude the employer and his crew "from mutually undertaking toassure a crewthe right to continue as employees and to re-sign if itdesires after signing off articles at a voyage's end." 14The record isplain that the mere termination of a voyage covered by shippingarticles doesnot terminate the employee status of the respondent'semployees here involved without some further action by either therespondent or the employees.Most of the seamen involved in thisproceeding had worked continuously on theCity of Forth 1I orthfora considerable period of time, being employed in the performance ofodd jobs on the ship between voyages.15 In accordance with the re-spondent's custom, the seamen usually sign the new articles for thenext voyage at the time they sign off the old.Moreover, even in thoseinstancesin which the old and new articles are not signed on the sameday, the seamen consider themselves engaged for the next voyageunless they are notified to the contrary.We find that the tenure of employment of the respondent's seamenis not terminated by the mere expiration of shipping articles.16Wefind, accordingly, that on July 25, 1938, the employment of the fivemen named in the complaint did not automatically terminate, butthat they were discharged by the respondent on that day.111 46 U. S C. A 564, 574.14Waterman Steamship CorporationvN. L. R B,60 S Ct 493, rev'g 103 F (2d) 167(CC A. 5),and enf'gMatter of Waterman Steamship CorporationandNational Mart-time Union of America,Engine Division, Mobile Branch,Mobile,'Alabania,7 NL R. B 237.15 Thus Tracey had been employed continuously over a period of 16 months,Fergusonfor a periodof 1 year, Pfuhlover a period of 8 months,Warren overa period of6 weeks,and Smith over a period of 18 monthsEach round-trip voyage of theCity of FortWorthis scheduled to take about 25 days."In N.L.R. B.v.Waterman Steamship Corporation,citsupra,the Supreme Court,after reviewing evidence in support of a similar finding ofthe Board,stated that "mari-time people generally"have recognizedthat tenure of employmentdoes not terminatewith the expiration of shipping articles.See alsoMatter of South Atlantic SteamshipCompany of DelawareandNationalMaritimeUnion of America,12 N. L R B. 1367 ;Matter ofTheTexasCompany, Marine DivisionandNationalMaritime Union, Port ArthurBranch,19N L. R B 835, andMatter ofCalmar Steamship CorporationandNationalMaritime Union of America,etal., 18 N. L. R B 1.17Even were we to assumethat the employeesstatus of these seamen did in factcease with the termination of their shipping articles,it is undeniedthat theywere refusedreemployment.A discriminatoryrefusal to employ is no less a violationof the Act thanisa discriminatory discharge.SeeMatter of Waumbec Mills, Inc.andUnited TextileWorkers of America,15 N. L. R. B. 37. The respondent's contention is thus no defense,to any event,to an,alleged violation of Section8 (3) of the Act SOUTHERN STEAMSHIP COMPANY2.The "sit-down" strike37In its answer to the complaint, the respondent alleges,inter alia,that the employees named in the complaint "unlawfully took posses-sion of said steamship and solicited, incited and stirred up othermembers of the crew of said steamship to disobey and resist the law-ful "orders of the master and other officers of said steamship and torefuse to perform their proper duties on board said steamship."During the hearing the respondent sought to show that the unionmembers took possession of theCity of Fort Worth"or portionsthereof" and "explicitly engaged in a sit-down strike and wereguilty of unlawful acts and were trespassers."Accordingly the re-spondent argues that it was justified in refusing to re-ship the fiveseamen named in the complaint.The respondent's contention findsno support in the record.We have found above that the strike was caused and prolongedby reason of the respondent's unlawful refusal to bargain collectivelywith the Union.The strike continued for 11 hours during whichthe striking employees refused to work and sat down on the poopdeck.TheCity of Fort Worthwas moored to the dock at Houstonduring the entire day and the refusal of the strikers to perform theirduties in no manner endangered the safety of the ship.'8Moreover,the strikers neither unlawfully seized any portion of the ship nordespoiled any of the respondent's property thereon.19The strikingemployees merely sat on the poop deck, the usual place of meetingand recreation for members of the crew when off duty; the ship"remained fully in the possession of the respondent and its authorizedofficers" 20 and the work of loading the ship proceeded without delay.No attempt was made by the strikers to interfere with the normaloperations on shipboard, and as we have noted, the vessel sailed onschedule at the conclusion of the strike on the same day.At no timedid the strikers claim to hold the ship in defiance of the right ofpossession of the owner nor did their presence on shipboard constitute1s SeeN. L.R. Bv.Black Diamond S. S. Corporation,94'F (2d)875 (C. C. A. 2)enf'gMatterof Black Diamond Steamship CorporationandMarine Engineers'BeneficialAssociation,Local No.33,3 N. L R. B. 84, and Cf. Rees v.UnitedStates, 95F. (2d) 784(C C. A 4)inwhich the Court foundthat the shipupon which a strike occurred "wasnot in fact moored to the dock or at anchor in a safe harbor,but was in sucha positionthat the obedienceof the crew to the orders of the master was essential to her safety."19CfN.L R. B. v Fansteel Metallurgical Corporation,306 U. S.240, aff'g. 98 F(2d) 375(C. C. A. 7),enf'g as mod.,Matter of Fansteel Metallurgical CorporationandAmalgamated Association of Iron, Steel and Tin Workers of North America,Local 661,5 N. L R.B. 930, andMcNeely&PriceCompany v. N. L. R B.,106 F. (2d) 878 (C C A.3) enf'g asmod.,-Matter ofMcNeely & PriceCompanyandNational LeatherWorkersAssoe:alion,Local No40, of theC I.0 , 6 N L R B. 80020CfNL.R B.v.Stackpole Carbon Company,105 F. (2d) 167 (C C. A. 3) enf'g asmod ,Matter of Stackpole Carbon CompanyandUnited Electrical& Radio Workers ofAmerica, LocalNo502, 6 N. L R B. 171. 38DECISIONS OF NATIONAL LABOR RELATIONS' BOARDa trespass.21Unlike an industrial plant, a ship is not only the placeof employment but also the living quarters of the crew. Con-sequently their mere presence on the ship, in the absence of inter-ference. with its control by the, respondent's, officers, could' notconstitute a trespass, nor were the strikers regarded as trespassersby the captain or other officers of the ship.At no time were thestrikers ordered to leave the ship.22The evidence affords no basis for finding that the conduct of theunion members during the strike projected them outside the frame-work of protection afforded by the Act.We find that.the respondentwas not warranted in discharging any of the union members solelybecause of their collective activity in striking.3.The alleged breach of contractThe respondent contends that the striking members of the crew,by wilfully disobeying the lawful commands of the master and otherofficers of theCity of Fort Worthand by refusing to perform theirproper duties,. on board, this ship, breached',, their, shipping, articles,and thereby afforded ample and lawful cause for the discharges.Maritime employees who sign shipping articles agree:to conduct themselves in an orderly, faithful, honest and sobermanner, and to be at all times diligent in their respective duties,and to be obedient to the lawful commands of said master . . .and of their superior officers, in everything relating to the vessel,and the stores and cargo thereof, whether oil board, in boats, oron shore.According to the respondent, by engaging in the strike and failing to"turn to" at the command of the master, the union members breachedtheir shipping articles which constituted their contract, of employ-ment with the respondent.The fact that the striking seamen refused to obey the respondent'sorders during the strike is not in dispute.The mere fact that such21SeeAmerican ManufacturingCo v. N L itB , 60 Sup Ct 612, afi'g asmod , 106 F.(2d) 61(C.C.A. 3)enf'g as mod,Matter ofAmerican Manufacturing Company; Com-panyUnion of the American Manufacturing Company:the Collective Baigaining Com-mittee of the Brooklyn plant of theAmericanManufacturingCompanyandTextilelVorl ers'Organizsng Committee,C I.0., 5 N. L. R B 443, in which the court stated :We do not regard the action of theseor other employeesin standing aroundthe premises for a period of not morethan two hours, while an attemptwas beingmade to persuadethe Company to fix a date for collective bargaining withT.W. O. C,as in the nature of a sit-down strikewhich would permitthe terminationof the employee relationship.Theycertainlyweie not claiming to hold thepremises-in defianceof the rightof possessionof the owner and we regard thecase as nodifferentfrom thatof an ordinarystrikewhere workhas ceasedbecause of inunfair labor practice22During oral argument beforetheBoard,counsel toithe respondentasses ted thatthe conduct of the strikers in remainingon board was consideredless serious than ifthey hadleft the vessel. SOUTHERN STEAMSHIP COMPANY39refusal constituted a breach of contract, however, is immaterial to theissues here involved.23We recognize that an employer may lawfullydischarge his employees because of their failure to obey his ordersor their refusal to perform their duties, whether or not such failureor refusal constitutes a breach of an express contract of employment.The undertaking by employees that they will obey the orders of theiremployer and perform their duties is necessarily implicit in everyform of hire and tenure of employment.Whenever employees dur-ing a labor dispute cease work in order to strike, necessarily duringthe period of the strike they neither obey their employer's orders norperform the duties for which they were hired.Nonetheless theyremain employees within the meaning of the Act 24 and are entitledto the protection afforded under the Act against discrimination bythe employer.'-5We have found that the strike herein was attributable to the re-spondent's unlawful refusal to bargain coilectively with the Unionand that the conduct of the union members during the strike was inno manner unlawful or otherwise beyond the limits of permissibleactivity.We therefore find untenable the respondent's contentionthat the discharges were lawful and justified because the strike ineffect constituted a breach of contract.2623An agreement not to strike, when validlyentered into by a labororganization as aresult of collective bargaining,is,of course,binding uponthemembers of the labororganization.Shipping articles,however,are individual contractsand cannot lawfullybe construed under theAct as requiring that each seaman renounce the right to self-organization and collective bargainingor under normalcircumstances refrain fromstrikingin order to protect suchlightCfMatter of Arcade-SunshineCompany, IncandLaundry WorkersCleanersR Dyers Union,12 N 1. R B 25024 Section2 (3) of the Act.125Black DiamondS.S.Corporation v. N L Ii B ,94 F (2d) 875 (C. C A 2), enf'dMatter of Black Diamond SteamshipCorporationandMarineEngineersBeneficialAsso-aiation,LocalNo33, 3 N. L R B 8425 Cf.N. L. R. B.v.SandsManufacturing Company.306 U S 332, wherein the Courtfound that'the repudiation by the employees of their agreement was not caused by anyunfair labor practicesof the employerIt should be noted moreover that the employees named in the complaint were notdischargedforthwithupon their failureto "turn to" but were permitted to work for 7days untilthe ship docked in PhiladelphiaEven assuming the validity of therespond-ent's contentionthat the breach of the shipping articles afforded justification for thedischarges,itmay reasonablybe arguedthat the respondent, in continuing to avail itselfof the employees'services for a periodof 7 daysafter the allegedbreach of contract,waived such breachIn the law of Master and Servant,if the Master has cause justifying thedischarge of the servant,and neveitheless continues,with knowledge of the facts,to receivethe benefit of the servant'sservices,liecannotafterwardsmake thebreach ground for discharge . ....The employer has no right,whether lie desires it or not andwhatever inten-tion he manifests,to continue employmentand yet retain the privilegeof assertinga breach of condition It is truethat an employee may consentto be retained onsuch terms,but his clearly manifestedassent is necessai y, for it cannotbe presumed..Williston onContracts.Rev Ed , Vol 3, S 725, p 2062 40DECISIONSOF NATIONALLABOR RELATIONS BOARD4.Defenses with respect to the individual dischargesAlthough the defenses discussed above were the only defensesassigned by the respondent in its answer for the discharges of the fiveseamen named in the complaint,during the hearing the respondentsought to show that in addition there existed other causes for thedischarges.a.John J. Tracey andElmerJ.FergusonTracey had been employed continuously by the respondent sinceMarch 10, 1937,as an oiler,fireman, and wiper.He was the engine-division delegate of the Union and had obtained the memberships ofnine members of the crew.Ferguson,a fireman,had been employedcontinuously by the respondent since July 1937.Although Fergusonheld no office in the Union,we have observed his activity at thebeginning of the strike on July 18.The respondent'switnesses admitted that Tracey and Fergusonwere selected for discharge solely because of their acts during thestrike.Second Assistant Engineer Robinson testified that Tracey had"threatened" him when he told the oiler that he was going to putthe steam on deck himself.According to Robinson, Tracey hadreplied, "You had better not.You will be sorry."Robinson furthertestified that when he began to turn on the steam, Tracey said, "Goahead, you won't have any after 8 o'clock."According to Tracey'stestimony,he merely asked Robinson,"Second are you going to lightthe fires?",and that when Robinson answered in the affirmative, hereplied,"That's all I want to know."Even accepting Robinson's version of the incident we do not believethat Tracey's statements can be construed as threatening,and it isapparent from the testimonythat theywere not so construed byRobinson.On cross-examination Robinson stated that he recom-mended Tracey's discharge because the latter had given,him "backtalk."The evidence is plain that both Tracey and Ferguson were dis-charged because of the leading parts they played in the strike. ChiefEngineer Norton testified that he did not recommend Ferguson's dis-charge merely because he had disobeyed orders. "I would have over-looked that had he taken the fires until we got straightened out."Captain Rudan testified that he discharged both these men uponNorton's complaint that"they had been on watch at the time of thecommencement of thiswhatI consider disobedience,and if they hadgone on watch at the time,that the rest of the men probably wouldhave followed . . ." SOUTHERN STEAMSHIPCOMPANY41We find that the respondent, by discharging Tracey and Ferguson,discriminated in regard to their hire and tenure of employment,thereby discouraging membership in the Union and interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.At the time of their discharge Tracey and Ferguson were earning$85 and $75 a month, respectively, plus maintenance on shipboard.At the time of the hearing neither had been employed since hisdischarge.b.John Pfuhl, Jr.Pfuhl,an able seaman,had been continuously employed by therespondentsinceNovember 24, 1937.He joined the Union on June30, 1938, and participated in the strike of July 18.At the hearing the respondent sought to show that in addition tohaving engaged in the strike, Pfuhl had been convicted of petitlarceny prior to his employment by the respondent and had beenarrested for larceny during his employment, and that his criminalrecord, taken in conjunction with his inefficiency and negligence asan employee, warranted his discharge.Captain Rudan testified that Pfubl had served under three matesand that all had complained that he was a slow worker.Pfuhl ad-mitted that a complaint had been made concerning his work on hisfirst voyage in November 1937, but he testified that no complaintwas made thereafter. Since Pfuhl was re-shipped several timesdespite his alleged slowness, we do not believe that this was It mo-tivating factor in his discharge.27There was testimony that on twooccasionsPfuhl negligently spilled paint on the deck.He had beenre-shipped, however, after he had spilled paint on the first occasion,and the testimony shows that the second offense was not brought tothe respondent's attention until after the respondent's officers haddecided to discharge him.Moreover, on several occasions other sea-men had spilled paint and had not been disciplined.Finally, the respondent urges that prior to his employment, Pfuhlhad been convicted of petit larceny and that during his employ-ment he had been arrested for a similar offense.That Pfuhl's crimi-nal record was not disturbing to the respondent and was not thecause of his discharge is plain from the testimony.The respondentdid not find Pfuhl an undesirable employee after his arrest since hewas permitted to continue in the respondent's employ and the officersn Montgomery Ward & Co. v. NationalLaborRelations Board,107 P (2d) 555 (C. C. A.7), enf'g as mod,Matter of Montgomery Ward & CompanyandReuben. Lotzenberger,etat, 9N.L R. B. 538, wherein the Court stated, "Although long servicedoes notnecessarily indicate efficiency, it does indicate that the employee's work is notconsideredso unsatisfactory as to merit discharge." 42DECISIONSOF NATIONALLABOR RELATIONS BOARDof the ship apparently had no knowledge of his previous convictionat the time they decided to discharge him.Captain Rudan's testimony makes it abundantly clear that themotivating factor in the respondent's decision to discharge Pfuhl washis participation in the strike.Presumably Pfuhl's personal recorddid not disqualify him as an employee, according to the respondent,but did constitute a bar to his union activity. "After being lenientwith him," Rudan explained, "he had indulged in this disobediencedown there."We find that the respondent, by discharging Pfuhl, discriminatedin regard to his hire and tenure of employment, thereby discouragingmembership in the Union and interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.At the time of his discharge Pfuhl was earning $75 per monthplus maintenance on' shipboard.Between the date of his dischargeand the date of the hearing, he secured two temporary jobs on whichhe earned a total of $182.50, plus maintenance on shipboard, duringone of these periods of employment.c.Joseph G. WarrenWarren, an able seaman, had been continuously employed by the,respondent for about 6 weeks prior to his discharge.Warren wasthe deck delegate of the Union and the recognized leader of thestrikers.The respondent urges as contributing factors in its selection ofWarren for discharge, his intoxication on three occasions duringthe period of his employment, and his arrest for cursing.Abouta month prior to his discharge Warren became intoxicated and wasunable to work for 1 day.On the second occasion, Warren reportedto work late.Warren's third spree occurred while he was off duty.We entertain no doubt that an employee's intoxication providesample reason for his discharge.We believe, however, that the re-spondent' did not discharge Warren for this reason, but rather thatit seized upon his drinking proclivities to rid itself of an activeunion officer.We have observed that the respondent did not ascribeWarren's drunkenness as the reason for his dicharge in its answerto the complaint.Warren had been re-shipped after his arrestand after two instances of intoxication.Moreover, the evidence-shows that beer is sold on board theCity of Fort Worthand that it isnot uncommon for seamen to become intoxicated.We find that the respondent, by discharging Warren, discrim-inated in regard to his hire and tenure of employment, thereby SOUTHERN STEAMSHIP COMPANY43discouraging membership in the Union and interfering with,restrain-ing,and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.At the time of his discharge,Warren was earning $75 per monthplusmaintenance on shipboard.Warren did not appear at thehearing and the record does not show the amount of his earnings,if any, sincehis discharge.d.EdwardW. SmithSmith, the crew messboy, was the steward delegate of the Union.At the time of his discharge, he had been employed continuously bythe respondent for approximately 18 months.Kuhtreiber, thesteward, testified that Smith was surly and did not do his workproperly, that he quarreled with the cook, and that the cook hadrequested that he be discharged.Kuhtreiber admitted, however,that these facts were reported to the Captain about 3 months priorto Smith's discharge.Smith was admittedly popular with the crew and was re-shippedseveral times after the reports of his alleged shortcomings.Kuhtrei-ber freely admitted that he recommended that Smith be dischargedbecause he wanted."to put his head a little bit wise," and that heintended at the time Smith was discharged to reemploy him withina short time.On cross-examinationSherry admitted that Smithwas discharged because of his participation in the strike.We find that the respondent, by discharging Smith, discriminatedin regard to his hire and tenure.of employment,thereby discourag-ing membership in the Union and interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.At the time of his discharge Smith was earning$52 per month,plus maintenanceon board the ship.At the time of the hearing,Smith had earned $36 since his discharge on a trial run of a UnitedStates cruiser.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III A, B,and C above,occurring in connection with its operations describedin Section I above, have a close, intimate, and substantial relationto trade, traffic,and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce andthe free flow of commerce. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist from such prac-tices and take certain affirmative action designed to effectuate thepolicies of the Act.Having found that the respondent refused to bargain collectively,with the Union as the exclusive representative of its employees withinan appropriate unit, we shall order the respondent, upon request,to bargain with the Union as such representative.We have found that the respondent, by discharging John J. Tracey,Elmer J. Ferguson, Joseph G. Warren, John Pfuhl, Jr., and EdwardW. Smith, discriminated against them in regard to their hire andtenure of employment.We shall therefore order the respondent toreinstate these employees to their former or substantially equivalentpositions without prejudice to their seniority and other rights andprivileges, and to make them whole by payment to John J. Tracey,Elmer J. Ferguson, Joseph G. Warren, and Edward W. Smith, re-spectively, of a sum of money equal to the amount he would normallyhave earned as wages from July 25, 1938, the date of the discrimina-tion against him, to the date of the offer of reinstatement, includingthe value of maintenance on shipboard calculated at the rate of$2.35 per day,211 less his net earnings 29 during such period.Thereshall be added to the amount thus due to Ferguson, the bonus of $25to which he was entitled on the day of his discharge by reason of hiscontinued service with the respondent.The Trial Examiner did notrecommend the reinstatement of Pfuhl, because of his personal record.We shall not follow the recommendation of the Trial Examiner.The respondent has not shown, and indeed the record belies the re-spondent's contention, that a conviction for a misdemeanor disqual-ifies an employee for continued employment.The respondent, how-ever, shall not be required to give Pfuhl back pay from February25, 1939, the date of the Intermediate Report, to the date of thisDecision.The back pay awarded Pfuhl will be a sum of money equalto the amount which he would have normally earned from July 25,1938,23The parties stipulated that the value of maintenance on shipboard was $2.25 per day29By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent,which would not have been incurred but for theunlawful termination of his employment and the consequent necessity of his seekingemployment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhoodof Carpenters and Joiners of America, Lumber and Sawmill Workers Union,Local 2590,SN. L. R B. 440. Monies received for work performed upon Federal, State, county,municipal,or other work-relief projects are not considered as earnings,but as providedbelow in the Order,shall be deducted from the sum due the employee,and the amountthereof shall be paid over to the appropriate fiscal agency of the Federal, State, county,municipal,or other government or governments, which supplied the funds for said work-relief projects. SOUTHERN STEAMSHIP- COMPANY45to February 25, 1939, and from the date of this Decision to the dateof offer of reinstatement, including the value of maintenance onshipboard, calculated at the rate of $2.35 per day, less his net earn-ings during such period.Prior to the hearing, one of the seven strikers who went on strikeon July 25, 1938, in protest against the discriminatory discharges,had been reinstated.Since this strike was caused by the respondent'sunfair labor practices, in order to effectuate the policies of the Act,we shall order the respondent, upon application, and upon the firstavailable sailing date after such application, to offer to the other sixemployees who struck on July 25, 1938, reinstatement to their formeror substantially equivalent positions, without prejudice to theirseniority and other rights and privileges, dismissing if necessary anyemployees since hired to replace them.30We shall also order the respondent to make whole the said six per-sons for any loss of pay they may suffer by reason of any refusal oftheir application in accordance with the provision above, by paymentto each of them a sum of money equal to the amount which he normallywould have earned as wages, including the value of maintenance onshipboard, calculated at the rate of $2.35 per day, during the periodfrom the date of any such refusal of his application to the date ofreinstatement, less his net earnings during such period.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.National Maritime Union of America, affiliated with the C. I. 0.,is a labor organization, within the meaning of Section 2 (5) of theAct.2.By discriminating in regard to the hire and tenure of employ-ment of Joseph G. Warren, John Pfuhl, Jr., Elmer J. Ferguson,.Edward W. Smith, and John J. Tracey, thereby discouraging mem-bership in the National Maritime Union of America, affiliated withthe C. I. 0., the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.3.The unlicensed personnel employed in the deck, engine, andstewards' departments, except wireless and radio operators, chiefelectricians on electrically driven ships, and junior engineers whohold licenses, on vessels operated out of Atlantic and Gulf ports bythe respondent, constitute a unit appropriate for the purposes of-collective bargaining, within the meaning of Section 9 (b) of theAct.SeeBlack Diamond Steamship CorporationV.N. L. R.B, 94 F (2d) 875(C. C. A 2)nf'g'`Matter of Black Dia.t oiid' Steamship CorporationandMarine Engineers BeneficialAssociation,Local No.33,3 N. L R. B. 84. .46DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The National Maritime Union of America, 'affiliated with theC. I. 0., is and at all times since January 26,1938, has been, theexclusive representative of employees in such unit,for the purposesof collective bargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about January 26,1938, and at all timesthereafter,to bargain collectivelytwi'thF.the^Nationah,Msritime>Union.of America,affiliated withthe C.I.0., as the exclusive representativeof all its employees in such unit, the respondent has engaged in andis engaging in unfair labor practices,within the meaning of Section8 (5) of the Act.6.By interfering with, restraining,and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning=of-Section-26) and -(7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, Southern Steamship Company, Philadelphia, Pennsylvania, andits officers,agents, successors,and assigns,shall:1.Cease and desist from :(a)Discouragingmembership in NationalMaritime Union ofAmerica, affiliated with the C.I.0., or any other labor organizationof its employees by discharging or refusing to reinstate any of itsemployees,or in any other manner discriminating in regard to theirhire and tenure of employment or any terms or conditions of theiremployment;(b)Refusing to bargain collectively with the NationalMaritimeUnion of America,affiliated with the C.I.0., as the exclusive rep-resentative of the unlicensed personnel employed in the deck,engine,and stewards'departments,except wireless and radio operators,chief electricians on electrically driven ships, and junior engineerswho hold licenses,on vessels operated out of Atlantic and Gulf portsby the respondent;(c) In any other manner interfering with, restraining,or coerc-ing its employeesin the exerciseof the rightto self-organization, toform, join, or assist labor organizations,tobargain collectivelythrough representatives of their own choosing, and to engage in con-Lcerted activities for the purpose of collective bargaining or other SOUTHERN STEAMSHIP COMPANY47-mutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the National Mari--time Union of, America, affiliated with the C. I. 0., as the exclusiverepresentative of the unlicensed personnel employed in the deck,engine, and stewards' departments, except wireless and radio oper-ators, chief electricians on electrically driven ships, and juniorengineers who hold licenses, oil vessels operated out of Atlantic andGulf ports by the respondent, in respect to rates of pay, wages, hours,of employment, and other conditions of employment;(b)Offer to Joseph G. Warren, John Pfuhl, Jr., Elmer J. Fergu-son, Edward W. Smith, and John J. Tracey immediate and full re-instatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privilegespreviously enjoyed by them;(c)Make whole Joseph G. Warren, Elmer J. Ferguson, EdwardW. Smnith, and John J. Tracey for any loss of pay they may have suf-fered by reason of the respondent's discrimination in regard to theirhire and tenure of employment, by payment to each of them of asum of money equal to that which he would normally have earnedas wages, including therein the value of maintenance on shipboardcalculated at the rate of $2.35 per day, from July 25, 1938, to thedate on which the respondent offers him reinstatement (and addingthereto in the case of Elmer J. Ferguson the bonus of $25 due himon the date of his discharge), less his net earnings during said period;provided, however, that the respondent shall deduct from the amountthus due him, monies received by him during said period for workperformed upon Federal, State, county, municipal, or other work-relief projects, and pay over the amount, so deducted, to the appro-priate fiscal agency of the Federal, State, county, municipal, or othergovernment or governments which supplied the funds for said work-relief projects;(d)Make whole John Pfuhl, Jr., for any loss of pay he mayhave suffered by reason of the respondent's discrimination in regardto his hire and tenure of employment, by payment to him of a sumof money equal to that which he would normally have earned aswages, including therein the value of maintenance on shipboardcalculated at the rate of $2.35 per day, from July 25, 1938, to Feb-ruary 25, 1939, and from the date of this Decision to the date ofoffer of reinstatement, less his net earnings during said period ;provided, however, that the respondent shall deduct from the amountthus due him, monies received by him during such period for work 48DECISIONSOF NATIONALLABOR RELATIONS BOARDperformed upon Federal, State,county, municipal,or other work-relief projects,and pay over the amount, so deducted,to the appro-priate fiscal agency of the Federal, State, county,municipal,or other-government or governmentswhich supplied the fundsfor saidwork-relief projects ;(e)Upon application, and upon the first available sa,1hng dateafter such application,offer toWilliam Reeves, Henry A. Lathan,William Godfrey Burns, Edward B. Hughes, Gordon Neeley, andCharles C. Holt, immediate and full reinstatement to their formeror substantially equivalent positions,without prejudice to theirseniority or other rights and privileges previously enjoyed by them,.dismissing,if necessary,those who have been hired to replace them ;(f)Make whole William Reeves, Henry A. Lathan, William God-frey Burns, Edward B. Hughes,Gordon Neeley, and Charles C.Holt, for any loss of paythey maysuffer by reason of any refusalof their applications for reinstatement,as provided in the sectionentitled"The Remedy,"by payment to each of them a sum of moneyequal to that which he would normally have earned as wages, in-cluding therein the value of maintenance on shipboard calculated atthe rate of$2.35 per day,from the date of any such refusal of hisapplication to the date of offer of reinstatement, less his net earnings.during said period; provided,however, that the respondent shalldeduct from the amount thus due him, monies received by him dur-ing said period for work performed upon Federal, State, county,municipal,or other work-relief projects,and pay over the amount,.so deducted,to the appropriate fiscal agency of the Federal,State,county,municipal,or other government or governments whichsupplied the funds for said work-relief projects;(g)Post immediately notices to its employees in conspicuousplaces on itsdocks andon its vessels,and maintain such notices fora period of at least sixty(60) consecutive days from the date ofthe posting,stating: (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in paragraphs1 (a), (b), and(c) of this Order;(2) that the respondent will takethe affirmative action required by paragraphs 2 (a), (b), (c), (d),(e), and (f) of this Order; and(3) that the respondent's employeesare free to become or remain members of the National MaritimeUnion of America,affiliatedwith the C. I. O. and that it will notdiscriminate against any employee because of membership or activityin that organization;(h)Notify the Regional Director for the Fourth Region in writ-ing within ten (10)days from the date of this Order what stepsthe respondent has taken to comply herewith.